Citation Nr: 1820423	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  17-21 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral pes planus.

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected bilateral pes planus.

3.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to September 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In January 2018, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was provided VA examinations in April 2017.  The examiner provided an opinion that "[t]he condition claimed is less likely than not (less than 50 % probability) proximately due to or the result of the Veteran's service-connected condition.  In support of this opinion, the examiner gave the following rationale: 

Veteran gives a clear history stating clearly that his back, bilateral knee, bilateral hip condition started while in active duty.  Therefore assuming the accuracy [of] the veteran's history it is less likely that the veteran's bilateral hip, bilateral knee, low back condition is likely related to his service-connected bilateral pes planus.

However, the Board finds that this opinion is not adequate to decide the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  While the examiner appears to be assuming the accuracy the Veteran's history, the examiner provided no opinion or rationale regarding direct-incurrence theory.  

Further, it is not clear why the Veteran's reported history excludes the possibility that the Veteran's claimed disabilities are related to his service-connected pes planus.  Concerning this, the Veteran reported that while in active duty performing his duties as a power lineman distribution specialist, which required him climbing poles and doing various other physical activities, he, at that time, developed low back, bilateral hip problem, and bilateral knee problems.  He also reported that he has continued to have problems in these areas ever since, and he denied having had any other injuries to these areas denying any Worker's Compensation case, motor vehicle accidents, or the like.  During his January 2018 Board hearing, the Veteran testified that while performing his duties as a distribution specialist, the Veteran had to climb poles running communication wires and fell off several times off the poles.  He also performed duties in a supply center, which required a lot of heavy lifting.  He believes that these military duties put excessive physical stress on his back, knees and hips.  

The Board also observes that the VA medical opinion did not address whether the claimed low back, hip or knee disability is chronically aggravated by the service-connected bilateral pes planus, as claimed by the Veteran.  Specifically, the Veteran argued during his Board hearing that his flat feet (pes planus) affected his balance in weight bearing, which strained his back, knee, and hip joints over time.  Service connection can be established on a secondary basis with evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 449 (1995); see also 38 C.F.R. § 3.310(b) (2017).  Therefore, a medical opinion addressing the secondary relationship between the Veteran's claimed disabilities and his service-connected bilateral pes planus must be obtained.  

Given the deficiencies in the VA medical opinions of record, the Board must remand this case for a supplemental medical nexus opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any updated records from the VA Medical Center in Buffalo, New York, dated from May 2017 to the present.  All records and/or responses received should be associated with the claims file.

2.  Forward the Veteran's claims file to the examiner who conducted the April 2017 VA examinations, if available, to obtain a supplemental opinion for the disabilities on appeal.  If the April 2017 VA examiner is not available, schedule the Veteran for a new VA examination if appropriate. 

The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must provide opinions (a) as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's claimed low back, bilateral hip, and/or bilateral knee disability had onset during active duty service, or is otherwise related to service; and (b)
as to the whether the Veteran's claimed low back, bilateral hip, and/or bilateral knee disability is proximately due to, or aggravated beyond its natural progression by, his service-connected bilateral pes planus.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

